Citation Nr: 1343200	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension, also claimed as blood pressure problems (hereinafter "hypertension"); for an acquired psychiatric disorder, to include anxiety disorder with features of posttraumatic stress disorder (PTSD), schizophrenia, anxiety disorder not otherwise specified, delusional disorder, and schizoid personality traits (hereinafter "acquired psychiatric disorder"); for urethritis, otherwise referred to in the record as urethral stricture or kidney problems (hereinafter "urethritis"); for irregular heart beat with congestive heart failure and cardiomegaly claimed as heart condition (hereinafter "heart disorder"); and for a bilateral foot disorder.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151 and/or service connection for a bilateral foot disorder.  

3. Entitlement to compensation under 38 U.S.C.A. § 1151 and/or service connection for hypertension; for an acquired psychiatric disorder; for urethritis; for a heart disorder; for insomnia, also claimed as trouble sleeping and tiredness (hereinafter "sleep disorder"); for headaches; for bronchitis, also claimed as lung and breathing problems, coughing up blood, shortness of breath, and chest pain with cough, fever and sweating (hereinafter "lung disorder"); for a sinus disorder; for a liver disorder; and for gastroesophageal reflux disease, also claimed as stomach problems and vomiting (hereinafter "GERD").  

5. Entitlement to a disability evaluation in excess of 10 percent for service-connected hallux valgus with calluses, left great toe (hereinafter "left great toe disability").  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 and from September 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a December 2008 and a July 2009 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Nashville, Tennessee.  In December 2008, the RO denied a request to reopen the claims for service connection for an anxiety disorder with features of PTSD and for service connection for hypertension; and denied the claims for service connection for a heart disorder, foot disorder, and PTSD.  In July 2009, the RO denied claims for entitlement to compensation under 38 U.S.C.A. § 1151 for service connection for a sinus disorder; urethritis; headaches; sleep disorder; lung disorder; liver disorder; and GERD.  The RO also denied the requests to reopen claims for entitlement to compensation under 38 U.S.C.A. § 1151 or service connection for hypertension, also claimed as blood pressure problems; for an acquired psychiatric disorder; and for a heart disorder.  

Also on appeal is an October 2009 rating decision, in which the RO denied the Veteran's claim for a disability evaluation in excess of 10 percent for service-connected left great toe disability; and a December 2010 rating decision, issued in January 2011, in which the RO denied the Veteran's request to reopen a claim for entitlement to service connection for a bilateral foot disability.  

During the pendency of the appeal, the Veteran requested a hearing at the RO before a Veteran's Law Judge (hereinafter "VLJ").  In May 2013, the Veteran was scheduled for a videoconference hearing; however, he failed to report for the scheduled hearing.  He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. 20.702(d) (2013).  

In a statement from the Veteran received in April 2008, the issues of entitlement to compensation under 38 U.S.C.A. § 1151 or service connection for arthritis, glaucoma, and sleep apnea; and of whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative changes of the spine, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ"). Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 or service connection for hypertension, an acquired psychiatric disorder, urethritis, a heart disorder, a sleep disorder, headaches, a lung disorder, a sinus disorder, a liver disorder, and GERD; and of entitlement to a disability evaluation in excess of 10 percent for service connected left great toe disability are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1. The Veteran's original claims of service connection for hypertension, for an acquired psychiatric disorder, for urethritis, for a heart disorder, and for a bilateral foot disorder were denied by an unappealed June 1995 Board decision; a September 1996 RO rating decision, of which the Veteran was advised in September 1996; and a December 2008 RO rating decision, of which the Veteran was advised in December 2008.  

2. The evidence received since the June 1995 Board decision, and September 1996 and December 2008 RO rating decisions relates to unestablished facts necessary to substantiate the claims for service connection for hypertension, for an acquired psychiatric disorder, for urethritis, for a heart disorder and for a bilateral foot disorder, and raises a reasonable possibility of substantiating the claims.  

3. The Veteran's current bilateral foot disorder, diagnosed as bilateral hallux valgus with metatarsal enlargement with hammertoe deformity, is attributable to his active military service.  


CONCLUSIONS OF LAW

1. The unappealed June 1995 Board decision, and September 1996 and December 2008 RO rating decisions, which denied service connection for hypertension, for an acquired psychiatric disorder, for urethritis, for a heart disorder, and for a bilateral foot disorder, are final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012). 

2. New and material evidence has been received, and the claims for service connection for hypertension, for an acquired psychiatric disorder, for urethritis, for a heart disorder, and for a bilateral foot disorder, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3. A bilateral foot disorder, diagnosed as hallux valgus with hammertoe deformity, and metatarsal enlargement was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for a bilateral foot disorder.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Also, as for the requests to reopen the claims for service connection for hypertension, uretheritis, for an acquired psychiatric disorder, for a heart disorder, and for a bilateral foot disorder, in this decision the Board reopens these claims.  Since the Board is reopening the claims, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  This is because the Board is reopening the claims irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the applications to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran is seeking to reopen his claims for service connection for hypertension, an acquired psychiatric disorder, urethritis, a heart disorder, and a bilateral foot disability.  The Board acknowledges that in the July 2009 rating decision, the RO failed to adjudicate the Veteran's claim for urethritis as a request to reopen a claim of service connection for urethritis, but rather treated it as a claim for entitlement to compensation under 38 U.S.C.A. § 1151 and/or service connection for urethritis claimed as kidney problems.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board presently reopens the claim for service connection for urethritis, along with the claims for service connection for hypertension, an acquired psychiatric disorder, a heart disorder and a bilateral foot disorder, and the Veteran is not prejudiced by such action.  

By way of background, the Veteran initially filed his claim for service connection for hypertension in March 1980, which was denied by the RO in a November 1980 rating decision.  The Veteran began the appeal process, but in July 1981, withdrew his appeal of the hypertension claim.  In November 1981, the Veteran filed a claim for service connection for a bony abnormality and callouses of the foot, and in December 1981 the RO granted service connection for deformity left foot with callouses left great toe.  In August 1990, the Veteran filed a claim for service connection for, among other things, "prostatitis urethia," "both feet," "toes," "PTSD," "nervous disorder," and "allergies."  In a March 1991 rating decision, the Veteran was denied service connection for allergic rhinitis, hallux valgus with calluses, right great toe, anxiety disorder with features of PTSD, and recurrent prostatitis and urethral stricture.  

The Veteran filed appeals for these claims, and in June 1995, the Board issued a finial denial of the claim for service connection for a psychiatric disorder, to include PTSD, as well as the request to reopen the claim for service connection for hypertension; and dismissed the claims for service connection for urethral stricture, hallux valgus, great right toe, and allergic rhinitis, on the basis that these claims were not well grounded.    

In September 1996, the Veteran again requested to reopen his claim for service connection for hypertension, which was again denied by a September 1996 RO rating decision.  More recently, in December 2008, the Board denied the Veteran's claim for service connection for a heart disorder.  The June 1995 Board decision, and the September 1996 and December 2008 RO rating decisions are final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  

The Board is required to give consideration to all of the evidence received since the first denial of the claims in the June 1995 Board decision, and in the September 1996 and December 2008 RO rating decisions in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

At the time of the June 1995 and September 1996 denials, the pertinent evidence of record included service treatment records showing treatment for foot problems, allergies, allergic rhinitis, hay fever, high or low blood pressure, Neisseria infection, syphilis, and gonorrhea.  Also of record were statements from the Veteran, VA and private treatment records, and October 1980, November 1981, and October 1990 VA examination reports showing diagnoses of anxiety claimed with stress headaches and insomnia; recent upper respiratory infection, probably influenza; calluses of the foot and a corn, which were probably related to the deformity present in his foot as well as poorly fitted shoes; bilateral hallux valgus, right greater than left; prostatitis recurrent, urethral stricture by history; history of allergies; and rule out PTSD.  

At the time of the December 2008 denial, the pertinent evidence of record included the Veteran's statements, and VA treatment records showing a list of the Veteran's active outpatient medications, and treatment for various cardiac problems, including heart failure, new-onset atrial flutter, and flutter-induced cardiomyopathy.  

Evidence submitted since the June 1995 Board decision, and the September 1996 and December 2008 RO rating decisions, includes numerous written statements from the Veteran; Internet research; VA and private treatment records; and various VA examination reports.  Also, the Veteran has asserted a new theory of entitlement to compensation under 38 U.S.C.A. § 1151 for these claims.   However, the Court has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) citing Robinson, supra; Roebuck, supra; Bingham v. Principi, 18 Vet. App. 470 (2004).  Thus, regardless of a newly claimed theory of entitlement, new and material evidence is needed to reopen the claims for service connection for hypertension, for an acquired psychiatric disorder, for a heart disorder, and for a right foot disability.  

The Veteran recently sought to reopen his claims for service connection in February 2008, April 2009 and October 2010.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim." Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the June 1995 Board decision, and the September 1996 and December 2008 RO rating decisions and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, the Veteran has provided written testimony that he has additional disability, to include hypertension, an acquired psychiatric disorder, a heart disorder, headaches, a sleep disorder, a lung disorder, a sinus disorder, a liver disorder, GERD, and a bilateral foot disorder as a result of VA medication taken as prescribed by VA treatment providers.  Also, VA treatment records confirm that the Veteran has been treated with various medications, to specifically include Temazepam and Cardarone.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly submitted evidence pertains to elements of the claims that were previously found to be lacking.  

The Board finds the lay testimony presented by the Veteran, along with Internet research, and VA and private treatment records showing the Veteran has been treated with various medications, to include Temazepam and Cardarone, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

For these reasons, the Board finds that the additional evidence received since the June 1995 Board decision, and the September 1996 and December 2008 RO rating decisions warrants a reopening of the Veteran's claims of service connection for hypertension, an acquired psychiatric disorder, urethritis, a heart disorder, and a bilateral foot disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

The Merits of the Claim-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran asserts that he has a bilateral foot disorder that had its onset during a period of active service.  The Board finds that the Veteran was treated for bilateral foot problems in service.  In this regard, service treatment records show complaints of blisters on both feet in November 1970.  The Veteran underwent treatment by podiatry in January 1971, wherein the Veteran complained of left foot problems, to include a lesion due to take off stage of gait, and was observed to have a similar small lesion on his right foot as his left foot.  A March 1971 sick call note reflects the Veteran complained of pain and numbness in his feet for five days.  An April 1971 surgery note indicates the Veteran complained of sore feet of an unknown etiology.  A follow-up consult reveals complaints of tingling of toes and medial arch bilaterally, much worse at night.  The examining physician opined that the Veteran could be experiencing diabetic neuropathy, but that otherwise there was no organic pathology that could be elicited.  

A November 1981 VA examination report shows the Veteran reported experiencing warts on his left foot since 1975, which have been trimmed down numerous times and which tended to recur.  Physical examination of the left foot revealed findings of a deformity with great toe deviating laterally so that the second toe was crossed over the top of the great toe.  The Veteran was observed to have a callus over the lateral ventral surface of the left great toe and over the lateral dorsal surface of the first head of the metatarsal.  Additionally, there was a corn that was located over the head of the fifth metatarsal.  However, no wart was present on the foot and there was no evidence of tinea.  He was diagnosed with calluses of the foot and a corn, which are probably related to the deformity present in his foot as well as poorly fitted shoes.  

In October 1990, the Veteran underwent a VA examination, in which the examiner observed that the Veteran had deformity of both great toes, mostly on the left, which he attributed to wearing boots in service, which caused him to experience recurring painful callouses and pain on walking.  He was diagnosed with bilateral hallux valgus, right greater than left, diagnosed on X-ray study.  

On VA general examination in October 1996, the Veteran was diagnosed with bilateral service-connected foot condition consisting of metatarsal enlargement and hammertoe deformity.  In other words, the examiner by describing the disability as "service-connected" attributed the bilateral foot disability with service. As all three elements of a claim for service connection have been satisfied, the Board finds that service connection for a bilateral foot disorder, diagnosed as hallux valgus with metatarsal enlargement and hammertoe deformity, is warranted.  (It is acknowledged that service connection is already in effect for a left toe disability, hallux valgus with calluses.)


ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension, for an acquired psychiatric disorder, for urethritis, for a heart disorder, and for a bilateral foot disorder and, to that extent only, the requests to reopen are granted.  

Service connection for a bilateral foot disorder, diagnosed as bilateral hallux valgus with metatarsal enlargement and hammertoe deformity, is granted.  



REMAND

In an October 2009 rating decision, the RO denied the Veteran's claim for a disability evaluation in excess of 10 percent for service-connected left great toe disability.  The Veteran filed a notice of disagreement (hereinafter "NOD") in November 2009, and disagreed with the October 2009 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  All communications must be liberally construed.  Jarvis v. West, 12 Vet. App. at 5662 (1999).  While the Board recognizes that in a July 2012 rating decision, the RO denied the Veteran's claim for an increased rating for his service-connected left great toe disability, to date, no statement of the case (hereinafter "SOC") has been issued with respect to this issue after the filing of the November 2009 NOD.  As there is a timely NOD but the RO has not yet issued an SOC and the Veteran has not had the opportunity to file a substantive appeal as to this issue, the claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (noting that where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board).   

Also, the Board finds that VA examination and opinion must be obtained to determine the nature and etiology of the claimed hypertension, acquired psychiatric disorder, urethritis, heart disorder, sleep disorder, headaches, lung disorder, sinus disorder, liver disorder, and GERD; and describe the relationship between any of these claimed disorders and any VA treatment with various prescribed medications.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (hereinafter "Court") has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, in evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in August 2010, January 2012 and July 2012.  The Board recognizes that the January 2012 and July 2012 medical evidence, which includes VA treatment records, constitutes new evidence without a waiver of initial Agency of Original Jurisdiction (hereinafter "AOJ") consideration, in accordance with 38 C.F.R. § 20.1304 (2013).  The Board finds that these records must be reviewed by the RO/AMC on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must furnish the Veteran an SOC that addresses the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected left great toe disability, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2013).  The RO/AMC should return this matter to the Board only if the Veteran files a timely substantive appeal with respect to this issue.  

2. The RO/AMC must also arrange for a VA examination with an appropriate clinician(s).  The purpose of the examination(s) is to determine the nature and etiology of  claimed hypertension, acquired psychiatric disorder, urethritis, heart disorder, sleep disorder, headaches, lung disorder, sinus disorder, liver disorder, and GERD.  

A copy of this remand and all relevant in-service and post-service treatment records, and written statements must be made available to the examiner(s), to include any pertinent records in Virtual VA.  The examiner(s) is asked to confirm whether paper and/or electronic records were available for review.  After a thorough review of the clinical and lay record, and interview of the Veteran and mental health examination, the examiner must:

(a) Whether it is at least as likely as not that the Veteran has current diagnoses including hypertension, acquired psychiatric disorder, urethritis, heart disorder, sleep disorder, headaches, lung disorder, sinus disorder, liver disorder, and GERD.  

(b) Provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran experiences any hypertension, acquired psychiatric disorder, urethritis, heart disorder, sleep disorder, headaches, lung disorder, sinus disorder, liver disorder, and GERD as a result of a disease or injury in military service.  

(c) Provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran incurred additional hypertension, acquired psychiatric disorder, urethritis, heart disorder, sleep disorder, headaches, lung disorder, sinus disorder, liver disorder, and/or GERD is the result of VA medical treatment, to include medications prescribed by VA, including Temazepam and Cardarone.  If so, the physician should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for her or her opinion, based on her or her clinical experience, medical expertise, and established medical principles.  

If the examiner is unable to render the requested opinion without resort to pure speculation, she or she must so state; however, a complete rationale for such a finding must be provided.  

3. Following completion of any indicated development, the RO/AMC should adjudicate the Veteran's claims for compensation under 38 U.S.C.A. § 1151, and/or service connection for any hypertension, an acquired psychiatric disorder, urethritis, a heart disorder, a sleep disorder, headaches, a lung disorder, a sinus disorder, a liver disorder, and GERD.  If these claims are denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


